Case: 1:14-cr-00438-BYP Doc #: 157-1 Filed: 11/19/18 1o0f1. PagelD #: 1111

* Exhibit rh

UNITED STATES OF AMERICA, Appellee, v. TYREK TOWNSEND, Defendant-Appellant.
UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
897 F.3d 66; 2018 U.S. App. LEXIS 20345
No. 17-757-cr
March 7, 2018, Argued
July 23, 2018, Decided

 

 

 

 

Editorial Information: Prior History

On Appeal from the United States District Court for the Eastern District of New York.

For purposes of United States Sentencing Guidelines ("U.S.S.G." or "Guidelines") § 4B1.2(b), "[t]he term
‘controlled substance offense’ means an offense under federal or state law... . that prohibits. . .
distribution . . . of a controlled substance." (emphasis added).

This case presents the question of how to define "controlled substance" in § 4B1.2(b): Does that term
include only substances controlled by federal law under the Controlled Substances Act ("CSA")? Or does
it also include substances regulated by state law but not by federal law?

Because we find that "controlled substance" refers exclusively to substances controlled by the CSA, we
VACATE the judgment of the United States District Court for the Eastern District of New York (Dora L.
Irizarry, Chief Judge) and REMAND for resentencing.United States v. Townsend, 2016 U.S. Dist. LEXIS
82174 (E.D.N.Y., June 23, 2016)

CounselDAVID K. KESSLER, Assistant United States Attorney (Jo Ann M. Navickas, Assistant United
States Attorney, on the brief), for Richard P. Donoghue, United States Attorney, Eastern
District of New York, Brooklyn, NY, for Appellee.
DANIEL HABIB, Federal Defenders of New York, Inc., Appeals Bureau, New York, NY, for
Defendant-Appellant.

Judges: Before: CABRANES and CARNEY, Circuit Judges, and VILARDO, District Judge.*

CASE SUMMARYThe reference to "controlled substance” in U.S. Sentencing Guidelines Manual §
4B1.2(b) referred exclusively to those drugs listed in the federal Controlled Substances Act (CSA)
because the U.S. Sentencing Guidelines Manual, as federal law, were interpreted as applying federal
definitions unless Congress plainly indicated otherwise.

OVERVIEW: HOLDINGS: [1]-The reference to "controlled substance" in U.S. Sentencing Guidelines
Manual § 4B1.2(b) referred exclusively to those drugs listed in the federal Controlled Substances Act
(CSA) because the U.S. Sentencing Guidelines Manual, as federal law, were interpreted as applying
federal definitions unless Congress plainly indicated otherwise; [2]-The district court erred in including
defendant's state conviction under N.Y. Penal Law § 220.31 as a predicate offense for purposes of
increasing his Guidelines range under U.S. Sentencing Guidelines Manual § 2K2.1(a) because the New
York statutes included more substances than the CSA and defendant could have been convicted for
conduct not prohibited by the CSA.

OUTCOME: Vacated and remanded.

CIRHOT 1

© 2018 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.
